447 F.2d 1358
Frisco M. CABALES, Plaintiff-Appellant, andThe United States of America ex rel. Frisco M. Cabales, Petitioner,v.The UNITED STATES of America, as Owner, Bulk Transport, Inc., General Agent and Frank W. Lawrence, Master of SS Albion Victory, Defendants-Appellees.
No. 7, Docket 35520.
United States Court of Appeals, Second Circuit.
Argued September 13, 1971.
Decided September 14, 1971.

William E. Fuller, New York City, for appellant.
Morton Hollander, Atty., Department of Justice, Washington, D. C., for appellees.
Before KAUFMAN, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
The judgment of the court below, 51 F.R.D. 498, is affirmed.